March 25, 1975



The Honorable Preston Stevens                  Opinion No. H-    564
Wheeler County Attorney
P. 0. Box 571                                  Re:   The authority of a county
Shamrock. Texas 79079                                to redistrict justice of the
                                                     peace precincts
Dear Mr. Stevens:

     You have asked whether the commissioners      court may create a new
justice of the peace precinct out of a portion of an existing precinct and
appoint a person to fill the new office thus created.

     It is well established that a county commissioners.court  inay divide
justice of the peace precincts “from time to time, for the convenience of
the people. ” Tex. Const.,    art. 5, sec. 18; Williams v. Castleman, 247
S. W. 263 (Tex.Sup. 1922); State ex rel Dowlen v. Ripsby, 43 S. W. 271
 (Tex. Civ.App. 1897), writ denied, “correctly de~cided, ” 42~s. W. 1101
(Tex. Sup. 1897); Attorney Genera1 Opinion ML 1176 (1972).

     The office of justice pf the peace,in a newly created precinct’is vacant
when it comes into being, Article 5, section 18 of ‘the Texas Constitution
authorizes the commissioners       court to fill vacancies in the office of justice
of the peace.    This constitutional authority has been recognized as applicable
to filling the office of justice of the peaces in a newly created precinct.     Williams
v, Castleman, BUP~B; State ex rel Dowlen v. Rigsby. supra; Attorney General
Opinion M-1176 (1972).

    We answer your question in the affirmative,’ provided that the proposed
change is not intended to affect the incumbent justice of the peace except by
changing the boundaries of his precinct.    We have held. that justices of the peace
who have been elected to a full term are entitled to serve that term and that a
redistricting of their precincts ,by the commissioners  court resulting in a justice
not living in his precinct does’not vacate his’office. Attorney General Opinion
H-220 (1974). See also Childress County v. Sachse. 310 S. W. 2d 414 (Tex. Civ.
APP. -- Amarillo 1958); holding approved per curiam 312 S. W. 2d 380 (Tex. Sup.
1958); McGuire v. Hughes, 452 S. W. 2d 29 (Tex. Civ. App. --Dallas 1970, no writ);
Harris County Commissioners      Court v. Moore; 43 U.S. L. W. 4222 (U.S. Feb. 18,
1975). reversing and remanding, 378 F. Supp. 1006 (S. D. Tex. 1974) (,3 judge ct. ).

                                         ~~2534
The Honorable Preston Stevens,   page 2       U-I- 564)




                        SUMMARY

          The commissioners      court may create an entirely
      new justice of the peace precinct from an existing
      precinct and may fill by appointment the vacancy in ‘~
      the office created, provided that the incumbent’s term
      of office is not affected.

                                    Very   truly yours,




                                    Attorney General of Texas

APPROVED:




DAVID M. KENDALL,     First Assistant




C. ROBERT HEATH,     Chairman
Opinion Committee




                                    p. 2535